Citation Nr: 1719037	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  11-26 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for cold weather injury to the hands. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for residuals of right wrist fracture. 

4.  Whether new and material evidence has been received to reopen a claim of service connection for frostbite of the feet (claimed as cold weather injury). 


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to November 1984 and from April 1986 to September 1987. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for cold weather injury to hands, PTSD, residuals right wrist fracture, and denied reopening the case of service connection for frostbite feet. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Remand is necessary to reschedule the Veteran for a personal hearing before a Veterans Law Judge at the RO. 

Per the Veteran's request, the RO scheduled him for a hearing before a traveling section of the Board ("Travel Board hearing") for October 20, 2016.  See August 2016 notification letter.  However on September 15, 2016, prior to the scheduled hearing, VA received a letter from the Veteran indicating that he would not be able to appear at his scheduled hearing due to his mother being very ill.  He stated that he had to stay with her in Cleveland and anticipated to remain there for several weeks.  The Veteran asked that his hearing be rescheduled.  See correspondence September 2016.  Given his explanation, the Board finds that good cause has been shown for his failure to report to the scheduled October 2016 hearing.  Because there is no indication that the Veteran has yet been rescheduled for the requested hearing, a remand is required.

Accordingly, the case is REMANDED for the following action:

Take appropriate steps to schedule the Veteran for a Travel Board hearing with a Veterans Law Judge in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.

After the hearing is conducted, or if the Veteran withdraws his request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

